Rao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, that the merchandise covered by the instant appeal for reappraisement consists of Jute Webbing exported from India.
IT IS FURTHER STIPULATED AND AGREED that on or about the date of exportation of the merchandise involved n this appeal the price at which *653such merchandise was freely offered for sale to all purchasers in the principal markets of India in the usual wholesale quantity and in the ordinary course of trade for exportation to the U. S., including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed, ready for shipment to the U. S. was the appraised value for each item of merchandise less ten per centum.
IT IS FURTHER STIPULATED AND AGREED that there was no higher-foreign value for such merchandise at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that this appeal may be submitted on this stipulation.
On the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merhcandise here involved, and that such value was the appraised value for each item of merchandise, less 10 per centum.
Judgment will be entered accordingly.